 

AMENDMENT NO. 1 TO employment agreement

 

THIS AMENDMENT No. 1 (this “Amendment”) to the Employment Agreement (as defined
below) is executed as of May 29, 2012 by and between ZST Digital Networks, Inc.,
a Delaware corporation (the “Company”), and Bo Zhong (the “Employee”).
Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Employment Agreement referred to below.

 

 

W I T N E S S E T H:

 

 

WHEREAS, the Company and the Employee are parties to that certain Employment
Agreement dated as of December 13, 2010 (the “Employment Agreement”);

 

WHEREAS, the Company and the Employee wish to amend the Employment Agreement as
set forth in this Amendment;

 

NOW, THEREFORE, for mutual consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.Amendment to the Employment Agreement

 

1.1.     Section 3.1 of the Employment Agreement shall be deleted in its
entirety and the following shall be substituted in lieu thereof:

 

“Section 3.1 Base Salary. For all of the services to be rendered by the Employee
hereunder, the Company shall pay to the Employee an annual base salary of RMB
2,400,000 (“Base Salary”), effective retroactive to January 1, 2012. Any Base
Salary payable hereunder shall be paid in accordance with the Company’s regular
payroll practices, as in effect from time to time, and shall be subject to
standard payroll deductions and withholdings as required by applicable law.”

 

1.2.     A new Section 3.8 is hereby inserted and shall read:

 

“Section 3.8 Performance Bonus. On each anniversary of the Effective Date, the
Employee is eligible for performance bonus payable in cash as determined by the
Company’s Compensation Committee and the Board of Directors.”

 

2.Agreement Otherwise Unchanged

 

Except as herein provided, the Employment Agreement shall remain unchanged and
in full force and effect.

 

3.Governing Law

 

This Amendment shall be governed by and construed in accordance with the laws of
the State of Delaware.

 



 

 

 

4.Entire Agreement

 

This Amendment along with the Employment Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings, discussions and
representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into this Amendment.

 

5.Counterparts.

 

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date herein above first written.

 

 

 

zst digital networks, Inc.

 

 

By: /s Henry Ngan

 

Name: Henry Ngan
Title: Chief Financial Officer

 

 

 

 

EMPLOYEE

 

 

Name: Bo Zhong

 

 

Signature: /s/ Bo Zhong

 

   

 



3

 

 

 